LACOMBE, Circuit Judge.
That this court has jurisdiction to marshal the assets and administer the estate of this insolvent corporation, when requi*1023site diversity of citizenship exists, is clear. Inasmuch as the answer admits ail the allegations of the complaint, and no opposition is suggested, save l'uom two stockholders, who have given notice of withdrawal, a decree will be entered in the usual form, appointing .John Hanson Kennard, Esq., and John J. Townsend, Esq., receivers oí the estate of defendant, with instructions to proceed to marshal the assets, pay the creditors, and ¡.Mlmiirfeiei’ the same. Intervention on the part of any stockholders seems unnecessary; but notice of the investigation and passing of receivers’ accounts must he given to all counsel who appeared on the hearing-. Arthur H. Basten, Esq., one of the standing masters of this court, is designated to take testimony and report as to any disputed claims, and as to said receivers’ accounts, when the same may be presented.